Citation Nr: 1036582	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction was subsequently transferred to the RO in 
North Little Rock, Arkansas.

In connection with his appeal, the Veteran presented testimony 
before the undersigned Acting Veterans Law Judge at a Board 
hearing at the RO in August 2008.  A transcript of the hearing is 
associated with the claims file.

This case was previously before the Board in November 2008, at 
which time it was remanded for additional development.  


FINDINGS OF FACT

1.  The weight of the competent evidence shows that the Veteran's 
currently diagnosed bilateral leg disability is not related to 
his leg complaints during service and is not otherwise 
etiologically related to service.

2.  The Veteran raised psychiatric complaints at the time of 
separation, and the claims file contains credible statements of 
continuous symptomatology since active service.  


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Depression was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the Veteran's claim of service connection for a 
bilateral leg disability, the record reflects that the 
originating agency provided the Veteran with the notice required 
under the VCAA in September 2004, prior to the initial 
adjudication of the claim.  Notice with respect to the Veteran's 
depression claim was also sent prior to the initial adjudication 
in December 2004.  While notice with respect to the disability-
rating and effective date elements of his claim was not sent 
until February 2007, after the initial adjudication of the 
claims, the Board finds there is no prejudice to the appellant in 
proceeding at this point with issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for the 
claimed disabilities is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claims is no more than harmless error.

The Board notes that the Veteran's service treatment records and 
pertinent VA and private medical records have been obtained to 
the extent possible.  The Veteran has not identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence. 

The Board also acknowledges that the Veteran was not afforded a 
VA examination and that no VA medical opinion was obtained in 
response to his depression claim, but determines that no such 
examination or opinion is required in this case.  Indeed, the 
medical evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to substantiate 
the claim.  In this regard, the Board notes that service 
treatment records are negative for evidence of the claimed 
disability and post-service medical records do not suggest that 
the Veteran's depression is related to service.

As noted in the Introduction, the Veteran's case was remanded in 
November 2008.  The purpose of this remand was to provide the 
Veteran with a VA examination to determine the etiology of any 
currently present bilateral leg disability, to request records 
from the U.S. Army Hospital in Fort Polk, Louisiana, from April 
to June 1965, and to then readjudicate the Veteran's claims based 
upon all the evidence of record.  

The record reflects that the Veteran was provided a VA 
examination for his claimed leg disability in December 2008, and 
that records from the U.S. Army Hospital in Fort Polk from 1965 
were requested, though no records were found.  A negative 
response is of record.  Then, the Veteran's claims were 
readjudicated in July 2010.  Thus, all of the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance). 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and specified diseases 
to include a psychosis become manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A.  § 1101, 1112, 1113; 38 C.F.R. § 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for a bilateral leg disability and for depression, as he believes 
that these disabilities originated during his active duty 
service.

The Veteran's service treatment records do reference complaints 
of bilateral leg pain.  In May 1965 and June 1965, the Veteran 
complained of pain in both ankles and legs.  The problem was 
treated with medication and ace bandages.  On a May 1965 report 
of medical history, the Veteran complained of weak ankles and 
legs.  He also complained of symptoms of frequent trouble 
sleeping, nightmares, depression or excessive worry, and nervous 
trouble.  There were no abnormalities with respect to the 
Veteran's feet, legs, or psychiatric condition listed on his May 
1965 examination prior to discharge.

With respect to post-service medical records, the file contains a 
report from the Oak Park Medical Clinic from November 1992 
revealing a diagnosis of right leg cellulitis.  A diagnosis of 
right leg cellulitis was continued in VA outpatient treatment 
records from 2004 through 2006.  Statis dermatitis of the legs 
was also indicated.

VA outpatient treatment records also reflect the Veteran's 
psychiatric complaints.  In January 2005, the Veteran reported a 
history of depression.  Late onset dysthymia was diagnosed in 
June 2006.  These records also contain mental health notes 
indicating that the Veteran struggled with worries and anxiety 
due to his wife's illness and eventual death, as well as 
difficulties with jobs and children.

SSA records indicate that the Veteran is in receipt of disability 
benefits with a primary diagnosis of obesity and a secondary 
diagnosis of coronary artery disease.  These records also contain 
a number of medical reports referencing the Veteran's depression 
as well as his longstanding cellulitis of the right lower 
extremity, though they do not discuss the etiology of these 
disabilities.  Specifically regarding the onset of cellulitis, a 
December 2004 consult from  the Jewish Hospital indicated that 
the first episode occurred 15 years earlier, per the Veteran's 
report.  

During the Veteran's August 2008 Board hearing, he testified that 
he began having leg problems, including pain and swelling, during 
service.  He indicated these problems have continued and worsened 
since service, though he did not seek treatment for many years.  
With respect to his depression, he indicated that he did not have 
any treatment during service, but suffered from emotional 
problems during that time.  He claimed that he has experienced 
depressive symptoms since his discharge.  The Veteran also 
expressed that he experiences current difficulties with sleep and 
worrying about his finances and work.

The record also contains a number of statements from the 
Veteran's family members and friends noting their observations of 
leg problems and depression since the Veteran's return from 
service.

The Veteran was afforded a VA examination in December 2008 to 
determine the etiology of any currently present bilateral leg 
disability.  The examiner indicated that he reviewed the 
Veteran's claims file.  Upon examination, the Veteran indicated 
that he developed swelling of the lower extremities and feet 
during service, which he attributed to his training exercises.  
He stated that he continued to experience lower extremity 
swelling.  After a physical examination the examiner diagnosed 
venous insufficiency, bilateral legs, with venous stasis skin 
changes.  The examiner concluded that the Veteran's current 
problems with the bilateral lower extremities are not related to 
his complaints while on active duty.  In support of this 
conclusion, the examiner noted that there were no findings on the 
Veteran's examination in May 1965, and no further leg complaints 
until 1990.  He expressed his belief that the Veteran's active 
duty record is more indicative of an overuse problem following 
training activities.

The examiner further found that the Veteran's chronic venous 
insufficiency was due to his obesity and his occupational 
history, as well as hypothyroidism, obstructive sleep apnea and 
recent graft harvest from the right leg.  The examiner did not 
believe that the Veteran's active duty complaints were typical of 
cellulitis.  Rather, he found that the problems with cellulitis 
or stasis dermatitis were more likely the result of chronic skin 
changes in the lower extremities.  He noted that chronic venous 
insufficiency does predispose an individual to recurrent 
cellulitis.  

After careful consideration of the record, the Board has 
determined that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral leg disability.  While service treatment records note a 
complaint of bilateral leg and foot pain, there was no 
abnormality found with respect to the feet or legs shortly before 
the Veteran's discharge in May 1965.  There are no other medical 
reports of a bilateral leg disability until 1992, when private 
medical records reveal a diagnosis of right leg cellulitis.  
While a long history of cellulitis and stasis dermatitis is noted 
in later in VA outpatient treatment records and SSA records, 
there is no indication from these records that this disability is 
related to service.  Indeed, even considering the long history of 
cellulitis, the onset of the disorder still appears to be around 
1990, which is still decades following service.  Moreover, the 
December 2008 VA examiner, after a thorough examination of the 
Veteran and complete review of the claims file, determined that 
the Veteran's current venous insufficiency, bilateral legs, with 
venous stasis skin changes were less likely than not related to 
service, to include the Veteran's complaints of leg pain during 
service.  There is no contrary medical opinion of record.

The Board notes that Veteran is competent to provide evidence 
about what he experienced; for example, he is competent to 
discuss the current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this regard, the Board has considered the Veteran's 
statements, including his Board hearing testimony, that he began 
experiencing bilateral leg pain in service and continuously since 
his discharge from service.  The Board has also considered the 
lay statements from family members and friends describing a leg 
disability since service.  However, these statements, standing 
alone, fail to demonstrate sufficient chronicity of 
symptomatology to support a grant of service connection here.  In 
determining a lack of continuous symptomatology, the Board notes 
that May 1965 examination shortly before the Veteran's discharge 
was normal, and there are no medical findings with respect to 
either leg until 1992, over 25 years after the Veteran's 
discharge from service.  Moreover, the Veteran did not raise a 
claim of entitlement to service connection for a bilateral leg 
disability until 2004, almost 40 years following the Veteran's 
discharge.  For all of these reasons, the statements as to 
continuity are not found to overcome the gap in documented 
treatment here, even considering the historical reference to a 
history of cellulitis in the medical records. Therefore, 
continuity has not been established, either through the competent 
evidence or through his statements.  

Moreover, the record includes no competent medical evidence that 
relates the Veteran's current bilateral leg disability to his 
active service.  The Veteran himself believes that his leg 
disability was caused by his active service.  In this regard, the 
Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), in which it was held a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the Veteran is not competent to address etiology in 
the present case.  Overall then, the lay assertions are 
outweighed by the opinion provided by the VA examiner who 
reviewed the complete record and discussed the Veteran's in-
service history.

With respect to the Veteran's claim of service connection for 
depression, the Board finds that an allowance is warranted.  
Indeed, although there was no psychiatric treatment or objective 
findings in service, the Veteran did report difficulty sleeping 
and nervous trouble on his report of medical history completed at 
discharge.  Moreover, although the first post-service treatment 
was not seen until many decades later, the Veteran has credibly 
reported that he did indeed suffer symptoms during that 
timeframe, and did not have the funds to seek professional care.  
Additionally, lay statements of record from individuals familiar 
with the Veteran have attested to their observations of his 
depression over the years.  Again, the symptoms in question are 
observable to laypersons, thus these statements constitute 
competent evidence.  Moreover, such evidence is deemed credible 
here.  Thus, resolving any reasonable doubt in the Veteran's 
favor, the evidence is found to be at least in equipoise and the 
current psychiatric disability is found to have been incurred in 
active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral leg disability is denied.

Service connection for depression is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


